IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM O'STEEN, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0994

LISA O'STEEN a/k/a LISA
ZONGOL,

      Appellee.

_____________________________/

Opinion filed September 7, 2017.

An appeal from the Circuit Court for Gilchrist County.
Monica J. Brasington, Judge.

Lisa A. Schlitzkus, Lake City, for Appellant.

Lloyd E. Peterson, Jr., Lake City, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.